Order denying motion to dismiss complaint reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The complaint does not state facts constituting a cause of action. It does not show any confidential relation between the parties, nor, in connection with the oral agreement to convey the real estate therein described, does it show any act of part performance which would justify the granting of relief, contrary to the imperative provisions of the statute (Real Prop. Law [Consol. Laws, chap. 50], § 242) that, except as therein provided, an oral agreement to convey real property is not enforeible. (Woolley v. Stewart, 222 N. Y. 347.) Kelly, P. J., Manning, Kapper, Lazansky and Hagarty, JJ., concur. Settle order upon notice.